Citation Nr: 0843714	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
service-connected spontaneous pneumothorax residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which continued the noncompensable (zero percent) 
rating for the veteran's service-connected spontaneous 
pneumothorax residuals.

In February 2006, the Board remanded this case for additional 
evidentiary development, to include obtaining medical records 
from the Social Security Administration (SSA).  A review of 
the record reflects that the development directed by the 
February 2006 remand has been completed.  Thus, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

Despite the foregoing, the Board concluded that clarification 
was required regarding the current residuals of the veteran's 
spontaneous pneumothorax.  Therefore, in June 2008 the Board 
requested a medical expert opinion pursuant to VHA Directive 
2006-019 dated April 3, 2006, and pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097 (2000) (codified as amended at 38 
U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 
2002); and 38 C.F.R. § 20.901 (2008).  Such an opinion was 
promulgated in July 2008; the veteran was provided with a 
copy of this opinion for his review and response; and a 
response was received on his behalf from his accredited 
representative in October 2008.  For the reasons detailed 
below, the Board concludes that the evidence of record is 
sufficient to resolve this case, and it will proceed with 
adjudication of the appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's appeal has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current respiratory 
disorders have a cause-and-effect relationship with his 
service-connected spontaneous pneumothorax; i.e., he does not 
have any current respiratory impairment due to the service-
connected disability.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected spontaneous pneumothorax residuals are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic 
Code 6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that, in accord with Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), the veteran was provided with 
VCAA-compliant notification prior to the initial adjudication 
of his claim via a letter dated in March 2003.  He was also 
sent additional notification via letters dated in July 2003 
and March 2006.  Taken together, these letters informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) recently issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  Specifically, 
the Court held that section § 5103(a) requires: (1) at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; and (3) the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board observes that the letters provided to the veteran 
satisfy element (1).  Although he was not specifically sent a 
letter regarding this appeal that detailed element (3), he 
was sent letters in March and July 2007 with respect to other 
claims that contained this information.  The VCAA letters 
pertaining to the instant case also contained information 
regarding this element.  Similarly, no letter specifically 
details the criteria of Diagnostic Code 6843, which is used 
to evaluate the service-connected disability.  However, that 
information was included as part of the April 2004 Statement 
of the Case.  More importantly, the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  For example, in an August 2007 
statement the veteran's accredited representative cited to 
relevant regulatory criteria under 38 C.F.R. Part 4 regarding 
increased rating claims, as well as Diagnostic Code 6843, and 
made relevant contentions in reference to these provisions.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder, 
including records from the SSA.  The veteran has had the 
opportunity to present evidence and argument in support of 
his claim, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Although he initially indicated on his June 
2004 Substantive Appeal that he desired a Board hearing in 
conjunction with this appeal, he withdrew this request in 
September 2004.  He was accorded medical examinations of his 
service-connected disability in March 2003 and May 2007.  
Moreover, a VA medical opinion was promulgated in this case 
in June 2007, as well as the VHA medical opinion in July 
2008.

The Board notes that the veteran's representative contended 
in an October 2008 statement that the July 2008 VHA opinion 
was not in accord with the Board's directives.  Specifically, 
the June 2008 opinion request to the Chief of Staff of the 
Houston VA Medical Center (VAMC) stated that he should 
arrange for a "pulmonary medicine specialist" to provide 
the opinion.  However, the representative contended that the 
record reflects that the specialty of the clinician who 
actually promulgated that opinion is Family Doctor and Family 
Medicine.

Despite the foregoing, the Board observes that the June 2008 
VHA opinion request did not specify that the opinion be 
promulgated by a clinician identified as a pulmonologist or 
any other specific specialty.  Rather, the request directed 
the VAMC Chief of Staff to have the opinion promulgated by a 
clinician he judged to be a "pulmonary medicine 
specialist."  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (quoting United States v. Chemical Foundation, Inc. 
272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  Applying 
this presumption to the instant case, the Board finds that 
the Chief of Staff was satisfied the clinician who 
promulgated the July 2008 VHA opinion had the requisite 
expertise in pulmonary medicine that was required in this 
case.  Therefore, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected spontaneous pneumothorax 
residuals is evaluated under the rating criteria for 
traumatic chest wall defects, including pneumothorax, hernia, 
etc., at 38 C.F.R. § 4.97, Diagnostic Code 6843.  
Disabilities under this Code are in turn evaluated under the 
General Rating Formula for Restrictive Lung Disease.

Under this formula, if the Forced Expiratory Volume in one 
second (FEV-1) is less than 40 percent of predicted value, 
or; the ratio of FEV-1/Forced Vital Capacity (FVC) is less 
than 40 percent, or the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)) is 
less than 40-percent predicted, or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or there is cor pulmonale 
(right heart failure), or there is right ventricular 
hypertrophy, or there is pulmonary hypertension (shown by 
echo or cardiac catheterization), or; there is an episode(s) 
of acute respiratory failure, or the veteran requires 
outpatient oxygen therapy, then a 100 percent evaluation is 
warranted.

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, then a 30 percent evaluation 
is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, then a 10 percent evaluation 
is warranted.

The primary disorder may also be rated.  Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board acknowledges that a review of the medical records 
reflects the veteran has been treated for multiple 
respiratory complaints during the course of this appeal, and 
includes diagnoses of chronic obstructive pulmonary disease 
(COPD), emphysema, and a chronic traumatic lobectomy.  It has 
been contended that these conditions are residuals of the 
service-connected spontaneous pneumothorax.  However, as 
detailed below, the Board finds that the preponderance of the 
competent medical evidence is against such a finding.

The veteran's service treatment records confirm he was 
hospitalized for less than one week in September 1974 for 
spontaneous pneumothorax, right.  He was successfully treated 
by placement of a chest tube for 3 days, and was medically 
released and returned to active duty 2-1/2 weeks after he 
initially sought treatment.

A November 1982 VA medical examination showed a diagnosis of 
residuals of thoracotomy and surgery relative to recurrent 
pneumothorax.  However, the medical history noted in that 
report was inconsistent with the veteran's service treatment 
records concerning the 1974 in-service occurrence of and 
treatment for spontaneous pneumothorax.  Nevertheless, an 
August 1982 chest X-ray showed surgical sutures along the 
right margin of the superior mediastinum.

Subsequent records show an indication of COPD in December 
1987.  Records dated in 1987 and 1988 also note a history of 
2 occurrences of spontaneous pneumothorax when the veteran 
was 20 years old.  A February 1988 VA hospital discharge 
summary states that the veteran had an occurrence of 
spontaneous pneumothorax in 1972 (before he entered into 
military service) and had pneumonia as a child.

The March 2003 VA arranged medical examination, in pertinent 
part, concluded that it would be difficult to assume that the 
veteran's COPD and emphysema were related to his in-service 
spontaneous pneumothorax, and they were more likely due to 
the veteran's tobacco use.

The May 2007 VA arranged medical examination concluded that 
the veteran's spontaneous pneumothorax had progressed to 
pneumothorax and status-post lung surgery for refractory 
pneumothorax with residual scars and severe diffuse bilateral 
pulmonary emphysema.  Although the examiner provided a 
rationale in support of this conclusion, it does not appear 
that the veteran's VA claims folder was reviewed in 
conjunction with this opinion.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).

A June 2007 VA medical opinion, promulgated based upon review 
of the veteran's VA claims folder, noted, in pertinent part, 
that there were no medical records to suggest that the 
veteran had a lobectomy or was shot while in the service as 
is written in some of the appeals by the veteran; that the 
veteran had a long history of smoking, including 2 packs a 
day for 40 years; and that following successful therapy, 
there are no long term complications of spontaneous 
pneumothorax.  Therefore, the clinician concluded that 
pneumothorax did not lead to COPD and emphysema.  Rather, the 
clinician opined it was more than likely that the veteran's 
chronic smoking had led to the complications of emphysema and 
COPD.  Finally, the clinician concluded that given all the 
evidence at the present time, it was not likely that the 
veteran's spontaneous pneumothorax which happened while in 
the service led to his COPD, chronic emphysema or traumatic 
lobectomy.

In view of the foregoing, the Board requested the VHA medical 
opinion as to any casual relationship between the veteran's 
in-service occurrence of spontaneous pneumothorax, right, and 
later diagnosed COPD, emphysema, and any other pulmonary 
conditions identified in the medical records.  In particular, 
the opinion was asked to answer the following questions:

1.  In the context presented in the 
factual evidence of record, explain the 
difference between "spontaneous 
pneumothorax" (the disorder described in 
the service medical records dated in 
September 1974) and "refractory 
pneumothorax" (the entity referred to in 
the [May 2007 VA arranged examination].

2.  Based on the factual evidence 
contained in the presently assembled 
clinical records, what is the likelihood 
(likely, at least as likely as not, or 
unlikely) that the reported finding on a 
routine chest x-ray in August 1982 of 
"surgical sutures along the right margin 
of the superior mediastinum" has a 
causal association with the veteran's 
service-connected spontaneous 
pneumothorax?

3.  Does the veteran's service-connected 
spontaneous pneumothorax have a cause-
and-effect relationship with any of his 
currently diagnosed chronic respiratory 
disorders?

The clinician who promulgated the July 2008 VHA medical 
opinion noted that he had reviewed the veteran's entire VA 
claims folder, including the service medical records.  The 
conclusions of the VHA medical opinion were as follows:

Spontaneous pneumothorax means air in the 
pleural space within the thoracic cavity, 
outside of the lung.

All patients with spontaneous 
pneumothorax have subpleural bullae.

It is not caused by any obvious 
precipitating factors, but is more than 
likely from degradation of elastin 
fibers.

I am not familiar with the term 
"Refractory pneumothorax."  This 
question should be directed to the ... 
examiner of ... 2007, who used it, who 
could better explain it than I could 
possibly do.

In answer to the question: "Does the 
veteran's Service-Connected spontaneous 
pneumothorax have a cause-and-effect 
relationship with any of the currently 
diagnosed respiratory diseases,["] the 
answer is: No.

I reviewed Harrison's Principles of 
Internal Medicine; Up To Po Date; 
Outlines of Clinical Medicine Tenth 
[Edition].

None of these recognize[d] sources 
list[s] spontaneous pneumothorax as a 
cause for [COPD].

Chronic smoking of tobacco or second hand 
smoke are the cause of [COPD].

In my medical opinion it is less likely 
as not (Less than 50/50 probability) that 
there is any cause-and-effect 
relationship between currently diagnosed 
chronic respiratory disorders in (sic) 
the veteran's Service-Connected 
spontaneous pneumothorax.

In answer to the question "Based on the 
factual evidence contained in the 
presently assembled clinical records, 
what is the likelihood (likely, at least 
as likely as not, or unlikely) that the 
reported finding on a routine chest x-ray 
in August 1982 of "Surgical sutures 
along the right margin of the superior 
mediastinum" as a causal association 
with the veteran's service-connected 
spontaneous pneumothorax

ANSWER:

A chest x-ray dated in 1982 at a Service-
Connected spontaneous pneumothorax that 
occurred in 1974, I do not know how to 
associate the relationship here.

What the chest shows that at sometime in 
the past the veteran had some kind of 
surgical procedure on the right side of 
the chest.  The x-ray in 1982 does not 
say when this occurred.  Presumably it 
occurred before the x-ray was taken in 
August 1982.  I think this sentence is 
very poorly worded.  I do not see how 
something that occurred in 1982 could 
have a causal effect on something that 
occurred in 1974.

As the July 2008 VHA medical opinion was based upon a 
complete review of the veteran's VA claims folder, including 
the VA arranged medical examinations in this case, the Board 
finds that it is entitled to the most weight regarding the 
current nature and severity of the service-connected 
disability.  Moreover, it is supported by the June 2007 VA 
medical opinion, which is the only other competent medical 
opinion of record that was based on review of the VA claims 
folder.  All other medical opinions, including that of the 
May 2007 VA arranged medical examination, was not based upon 
such a review, and/or is inconsistent with the veteran's 
actual medical history as detailed by the evidence of record.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence).

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's current respiratory disorders have 
a cause-and-effect relationship with his service-connected 
spontaneous pneumothorax.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Simply put, he does not have any 
current respiratory impairment due to the service-connected 
disability.  Inasmuch as the current impairment cannot be 
attributed to the service-connected disability, the veteran 
is not entitled to a compensable rating pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, or any other potentially 
applicable Diagnostic Code.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a compensable 
rating for his service-connected spontaneous pneumothorax 
residuals.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for the veteran's 
service-connected spontaneous pneumothorax residuals is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


